         Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 1 of 25



 1 George V. Granade (State Bar No. 316050)
   ggranade@reesellp.com
 2 REESE LLP
   8484 Wilshire Boulevard, Suite 515
 3 Los Angeles, California 90211
   Telephone: (310) 393-0070
 4 Facsimile: (212) 253-4272

 5 Michael R. Reese (State Bar No. 206773)
   REESE LLP
 6 100 West 93rd Street, 16th Floor
   New York, New York 10025
 7 Telephone: (212) 643-0500
   Facsimile: (212) 253-4272
 8
   Spencer Sheehan (pro hac vice to be filed)
 9 spencer@spencersheehan.com
   SHEEHAN & ASSOCIATES, P.C.
10 60 Cuttermill Road, Suite 409
   Great Neck, New York 11021
11 Telephone: (516) 268-7080
   Facsimile: (516) 234-7800
12
   Counsel for Plaintiff Rivka Steinberg
13 and the Proposed Class

14
                                    UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16

17   RIVKA STEINBERG, individually and on               No. 3:21-cv-05568
     behalf of all others similarly situated,
18                                                      CLASS ACTION COMPLAINT
                               Plaintiff,
19                                                      DEMAND FOR JURY TRIAL
                 - against -
20
     ICELANDIC PROVISIONS, INC.,
21
                               Defendant.
22

23          Plaintiff Rivka Steinberg (“Plaintiff”), by her attorneys, alleges upon information and belief,

24 except for allegations pertaining to Plaintiff, which are based on personal knowledge, as follows:

25                        FACTS COMMON TO ALL CLAIMS FOR RELIEF

26          1.     Icelandic Provisions, Inc. (“Defendant” or “Icelandic Provisions”) markets,

27 manufactures, labels, distributes, and sells the traditional Icelandic dairy product – “skyr” – under

28 the “Icelandic Provisions” brand (“Icelandic Skyr” or “Product”).
                                                    1
                                       CLASS ACTION COMPLAINT
                       Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
         Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 2 of 25



 1 I.        HISTORY OF SKYR
 2           2.     Skyr is a traditional “Icelandic cultured dairy product,” with “the consistency of
 3 Greek yogurt, but a milder flavor.” 1

 4           3.     The word “skyr” is related to the word “shear” (meaning “to cut”), referring to how
 5 the dairy is split into the liquid whey and the thick skyr.

 6           4.     Skyr has a slightly sour dairy flavor, with a hint of residual sweetness.
 7           5.     Vikings originally brought skyr to Iceland from Norway, and it was a critical food to
 8 sustain Icelandic settlers living just below the Arctic Circle.

 9           6.     This is because the liquid whey was utilized to preserve meat for six months or
10 longer.

11           7.     Unlike regular yogurts made with one cup of milk, a cup of skyr requires four cups.
12           8.     Skyr is essentially fat free (0.6 grams of fat per 100 grams), has approximately one-
13 third less sugar than standard yogurts, and is high in protein without the need for added ingredients.

14 II.       CONSUMERS CAN CHOOSE FROM NUMEROUS SKYR PRODUCTS
15           9.     As Greek-style yogurt has matured as a category, consumer demand has stabilized
16 and even slightly decreased.

17           10.    According to Bloomberg Business News, “While U.S. yogurt sales dropped 3.4
18 percent in the 12 months ended in February, the Icelandic style jumped 24 percent to $173.9 million,

19 Nielsen data show.” 2

20           11.    According to the CEO of conglomerate General Mills, “Icelandic yogurt, [really]
21 follows the simply-better-for-you trend” because it is “high in protein, [and] low in sugar.”

22           12.    Numerous companies offer their take on skyr, giving consumers, like Plaintiff, many
23 options.

24           13.    Every company except for Defendant is truthful about the origins of its skyr,
25 describing it as “Icelandic-style,” a clear indicator competing products are not made in Iceland.

26
     1
27  Wikipedia contributors, “Skyr,” Wikipedia, The Free Encyclopedia.
     2
    Leslie Patton, In the Yogurt World, the Greeks Are Down and Vikings Are Up, Bloomberg
28 Business News, Apr. 17, 2019.
                                                   2
                                      CLASS ACTION COMPLAINT
                      Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
     Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 3 of 25



 1        Competitor Skyr Brands                               Descriptions
 2

 3

 4

 5

 6
                                                            Icelandic style skyr
 7

 8

 9

10

11

12

13

14
                                                          Icelandic Style Yogurt
15

16

17

18

19

20

21

22
                                                          Icelandic Style Yogurt
23

24

25

26

27

28
                                              3
                                 CLASS ACTION COMPLAINT
                 Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
     Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 4 of 25



 1

 2

 3                                                     Icelandic Style Nonfat Yogurt
 4                                              A Traditional, Icelandic Skyr Made in USA,
                                                            Inspired by Iceland
 5

 6

 7

 8

 9

10
                                                          Icelandic Style Yogurt
11

12

13

14

15

16

17
                                                          Icelandic Style Yogurt
18

19

20

21

22

23

24                                                          Icelandic Style Skyr
25

26

27

28
                                              4
                                 CLASS ACTION COMPLAINT
                 Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
     Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 5 of 25



 1

 2

 3
                                                          Icelandic Style Yogurt
 4

 5

 6

 7

 8

 9

10                                                      Icelandic Style Skyr Yogurt

11

12

13

14

15

16                                                        Icelandic Style Yogurt
17

18

19

20

21

22
                                                          Icelandic Style Yogurt
23

24

25

26

27

28
                                              5
                                 CLASS ACTION COMPLAINT
                 Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
         Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 6 of 25



 1

 2

 3

 4                                                               Icelandic Style Yogourt

 5

 6

 7

 8

 9

10                                                                   Icelandic Style
11

12

13

14

15

16
                                                              Icelandic Style Nonfat Yogurt
17

18

19

20

21          14.    Despite the many companies which market varieties of skyr, consumers, and

22 Plaintiff, purchased Defendant’s skyr based on Defendant’s representations that it was made in

23 Iceland (which are detailed below).

24          15.    Plaintiff did not think that any of the other competing skyr products were made in

25 Iceland.

26          16.    Defendant is aware of consumer demand for Icelandic skyr made in Iceland.

27          17.    Defendant has zealously sought to prevent other companies from marketing

28 traditional Icelandic skyr.
                                                     6
                                        CLASS ACTION COMPLAINT
                        Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
            Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 7 of 25



 1            18.     In response to a version of skyr that was sold in a British supermarket and
 2 manufactured in Denmark, “MS Iceland Dairies, where they really do make real Skyr,” the blog

 3 “Iceland, Defrosted” stated:

 4                    How about being honest to your consumers in the UK and tell them
                      the truth: this is not an Icelandic skyr that you are selling in the UK.
 5                    It’s a yogurt that is produced in Germany and has nothing to do with
                      the real Icelandic skyr. 3
 6

 7            19.     MS Iceland Dairies is Defendant’s partner in producing the skyr sold to American
 8 consumers as “real Icelandic skyr.”

 9            20.     Defendant’s Product is the market leader for skyr.
10            21.     Defendant knows that consumers associate its brand with authentic skyr which is
11 believed to be made in Iceland.

12            22.     Despite the many companies which market varieties of skyr, consumers, and
13 Plaintiff, purchased Icelandic Provisions’ skyr based on the representations that it was made in

14 Iceland.

15            23.     Plaintiff did not think that any of the other (i.e., non-Icelandic Provisions) skyr
16 products were made in Iceland.

17            24.     Defendant knows that consumers associate its brand with authentic Icelandic skyr
18 which is made in Iceland.

19 III.       CONSUMER DEMAND FOR AUTHENTICITY
20            25.     Today’s consumers are faced with increasing commercialization of products and
21 seek brands that are genuine – whisky from Scotland, Mexican beer from Mexico, and Italian

22 tomatoes from Italy.

23            26.     For many consumers, authenticity has overtaken quality as the prevailing purchasing
24 criterion.

25            27.     Consumers often pay a price premium for what they perceive to be authentic
26 products, particularly those perceived to be authentically associated with a specific place, such as

27

28   3
         Iceland Defrosted Blog, Beware of the ‘Skyr’, Sept. 24, 2015.
                                                        7
                                           CLASS ACTION COMPLAINT
                           Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
         Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 8 of 25



 1 Iceland in the case of Defendant’s Icelandic skyr Product.

 2          28.    The reasons include (1) an expectation that a product made in the location where it
 3 was first developed will be higher quality than elsewhere and (2) a desire to support and maintain

 4 local traditions and cultures at the expense of large-scale production by international conglomerates.

 5          29.    In the present instance, consumers expect Defendant’s Icelandic skyr Product to be
 6 made in Iceland and contain the unique characteristics of skyr made there.

 7          30.    Authentic skyr contains unique probiotics, a result of the hardy Icelandic dairy cows
 8 that produce the milk used as the raw material.

 9          31.    These dairy cows have grazed on the Icelandic tundra, which contains roots and
10 minerals not found elsewhere.

11          32.    Icelandic dairy cows do not require significant amounts of food.
12          33.    The result is production of milk with less lactose (sugar), which is a hallmark of
13 authentic Icelandic skyr.

14          34.    Traditional skyr production involves a dairy centrifuge.
15          35.    Defendant’s alternative method of skyr production relies on ultrafiltration of milk,
16 which concentrates the whey proteins while thickening the skyr.

17          36.    The result is a skyr that does not resemble traditional and authentic Icelandic skyr.
18 IV.      REPRESENTATIONS THAT THE PRODUCT IS MADE IN ICELAND
19          37.    Defendant’s marketing and advertising of the Product gives consumers the
20 impression it is made in Iceland, including its front label representations of “Traditional Icelandic

21 Skyr,” “Icelandic Provisions,” and the image of the Icelandic countryside with a snow-covered

22 backdrop. An image of the front label of the Product is below:

23

24

25

26

27

28
                                                      8
                                         CLASS ACTION COMPLAINT
                         Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
         Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 9 of 25



 1

 2

 3

 4

 5

 6

 7

 8

 9

10          38.    However, contrary to the Product’s representations and omissions, it is not made in
11 Iceland, lacks the type and quality of ingredients historically associated with skyr, and is not made

12 in the traditional methods.

13          39.    In addition to the front label, the side panel of the Product states:
                                                                           MADE WITH
14                                                                          ORIGINAL
15                                                                            SKYR
                                                                            CULTURES
16

17
                                                        Skyr
18
                                                        Protein packed Skyr (“skeer”) has been a
19                                                      provision of Icelanders for nearly 1,000 years.
20                                                      Our Skyr was developed with Iceland’s oldest
21                                                      farmer-owned dairy.

22                                                      It is the only Skyr available in the US that
                                                        contains Icelandic Heirloom Skyr Cultures that
23                                                      Icelanders have been enjoying for centuries.
24                                                      Our heirloom cultures help make our Skyr
                                                        thick, creamy and delicious.
25

26          40.    Through the statement “MADE WITH ORIGINAL SKYR CULTURES,”

27 consumers will expect the Product was made in Iceland.

28          41.    Reasonable consumers are aware that fully processed dairy products can be
                                                    9
                                       CLASS ACTION COMPLAINT
                       Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
         Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 10 of 25



 1 transported across the world, since most have been exposed to cheeses imported from Europe.

 2          42.    However, reasonable consumers will not expect that the raw materials for European
 3 cheeses would be shipped to the United States, then used to produce the same cheese that would

 4 have been made in Europe.

 5          43.    In the label statement that the Product “is the only Skyr available in the US that
 6 contains Icelandic Heirloom Skyr Cultures that Icelanders have been enjoying for centuries,”

 7 consumers are misled by “available” being substituted for the more accurate word – “made”

 8 (emphasis added).

 9          44.    These statements gave Plaintiff and consumers the impression they would be
10 consuming the same skyr Defendant presumably sells to Icelanders.

11          45.    Defendant’s website states “Halló [Hello] From Iceland” over an arctic tundra
12 backdrop of Iceland, as shown below. 4

13

14

15

16

17

18

19

20

21

22          46.    Defendant capitalizes on its Icelandic association through a national advertising

23 campaign filmed “on location in the coastal village of Vík,” with Icelandic actors explaining skyr

24 to American consumers. 5

25          47.    The press release accompanying the rollout described the advertisements as

26
     4
27  IcelandicProvisions.com.
     5
    Press Release, “Icelandic Provisions says 'Halló From Iceland,' Launching Their First National
28 Advertising Campaign,” PR Newswire, Feb. 5, 2020.
                                                  10
                                      CLASS ACTION COMPLAINT
                      Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
           Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 11 of 25



 1 providing viewers with “what [Defendant] consider[s] to be a snackable taste of Iceland.”

 2            48.     Defendant’s CEO stated:
 3                    As a company co-founded by the dairy cooperative in Iceland, MS
                      Iceland Dairies, to bring authentic skyr to market in the U.S.,
 4                    Icelandic Provisions continues to be driven by our team’s
                      commitment to sharing Nordic culture. 6
 5

 6            49.     However, despite Defendant’s representations as to the authenticity of the Product
 7 and the purported provenance of some of its ingredients, it is not made in Iceland but in Batavia,

 8 New York, as indicated in the fine print on the back of the Product (pictured below).

 9

10

11

12

13

14

15

16

17

18

19

20

21

22            50.     The back panel purports to contain the required designation of the “name and place

23 of business of the manufacturer, packer, or distributor,” 21 C.F.R. § 101.5; it states:

24                                  DISTRIBUTED BY
                                    Icelandic Provisions, New York, NY
25                                  Developed in partnership with
                                    MS Iceland Dairies, Reykjavik, ISL
26

27            51.     Defendant’s highlighting of its partnership with “MS Iceland Dairies, Reykjavik,

28   6
         Id. (emphasis added).
                                                       11
                                           CLASS ACTION COMPLAINT
                           Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
        Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 12 of 25



 1 ISL” is misleading because it furthers the impression the Product is skyr from Iceland.

 2          52.     There is no legal requirement that a company identify a partner, only that it discloses
 3 the name of the manufacturer (or distributor) and its location.

 4          53.     By including additional information beyond what is required, consumers are misled.
 5          54.     The presentation of the required information – “Distributed By” – causes consumers
 6 (if they look at the back label) to feel confident they need not scrutinize the back of the label further

 7 for information that will disprove what they have reasonably concluded – that the Product is made

 8 in Iceland.

 9          55.     After all, they will think, “The front states ‘Icelandic Provisions’ and the back
10 indicates it is distributed by a New York company with an Icelandic dairy company, so the Product

11 is made in Iceland then distributed in this country.”

12          56.     Only further down at the bottom of this dense text does the label disclose “Proudly
13 made in Batavia, NY with domestic and imported ingredients.”

14          57.     By not including where the Product is made in greater proximity to the required name
15 and place of business of the manufacturer or distributor, consumers are misled.

16          58.     Since consumers know that food and beverages – including items needing
17 refrigeration – are commonly transported across this country, it is reasonable to expect a dairy

18 product such as skyr can be transported by air or in cold storage on container ships and maintain its

19 attributes.

20          59.     Dairy products are commonly sold in the United States that have been manufactured
21 in Europe, such that it is reasonable to expect the same of skyr.

22          60.     In fact, Iceland is closer to the United States than Europe.
23          61.     The distance between New York City and Iceland (2,694 miles) is less than the
24 distance between New York City and California (2,914 miles).

25          62.     In fact, the Product was previously made in Iceland and exported to the U.S.
26          63.     However, Defendant decided to produce “the skyr closer to consumers . . . to offer
27

28
                                                     12
                                         CLASS ACTION COMPLAINT
                         Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
         Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 13 of 25



 1 more competitive prices.” 7

 2          64.     “More competitive prices” is another way to say Defendant would reap greater
 3 profits by representing its skyr was made in Iceland even though it was made in the U.S.

 4          65.     Plaintiff and the class members expected that the Product is made with ingredients
 5 from Iceland, beyond just the starter cultures identified on the label.

 6          66.     In conjunction with the Product’s packaging and extensive advertisements and
 7 marketing, this causes consumers to mistakenly believe that they are purchasing a Product with

 8 immediate Icelandic origins.

 9 V.       RELIANCE AND ECONOMIC INJURY
10          67.     Plaintiff sought to purchase Icelandic skyr that was made in Iceland.
11          68.     Plaintiff expected Defendant’s Icelandic skyr Product would have ingredients from
12 Iceland and be made in traditional Icelandic methods.

13          69.     Plaintiff selected Icelandic Provisions’ skyr Product instead of other varieties of skyr
14 because she believed that, unlike the other brands of Icelandic skyr, Icelandic Provisions’ skyr

15 Product was made in Iceland.

16          70.     Plaintiff understood the representations on the front of the label – “Traditional
17 Icelandic Skyr,” above an Icelandic pastoral setting – and the notable absence of the words “style”

18 or “type” to modify “skyr,” to indicate the Product was made in Iceland.

19          71.     Plaintiff viewed the website and other marketing representations which also created
20 the impression the Product was made in Iceland.

21          72.     Plaintiff did not expect the Product to be made in upstate New York because of the
22 Icelandic representations.

23          73.     Plaintiff saw and relied on the advertising identified herein, which misleadingly
24 emphasizes Iceland, even though the Product is not made in Iceland.

25          74.     Plaintiff would not have purchased the Product if she knew the representations were
26 false and misleading.

27
     7
    Staff, Iceland’s largest skyr producer, the dairy MS, starts producing Icelandic skyr in the US, Mar.
28 29, 2017, Iceland Magazine.
                                                      13
                                        CLASS ACTION COMPLAINT
                        Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
        Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 14 of 25



 1          75.     The Product costs more than similar products without misleading representations and
 2 but for the misleading representations, would have cost less.

 3          76.     Plaintiff paid more for the Product than she otherwise would have, and would only
 4 have been willing to pay less, or unwilling to purchase it at all, absent the misleading representations.

 5          77.     As a result of the false and misleading labeling, the Product is sold at a premium
 6 price, approximately no less than $2.79 for a 5.3 oz cup, excluding tax, compared to other similar

 7 products represented in a non-misleading way, and is sold at a price that is higher than the price of

 8 the Product would have been if it were represented in a non-misleading way.

 9          78.     The competing brands of skyr cost less than Defendant’s Product, at an average price
10 of no more than $2.19 for a 5.3 oz cup.

11                                                PARTIES
12          79.     Plaintiff Rivka Steinberg is a resident of Moraga, Alameda County, California.
13          80.     During the relevant statutes of limitations for each cause of action, including between
14 August and October 2020, among other times, Plaintiff Steinberg purchased the Product, including

15 the Traditional Skyr Icelandic Provisions Plain Yogurt, for personal and household consumption

16 and use, in reliance on the representations that the Product was made in Iceland.

17          81.     Plaintiff Steinberg purchased the Product at stores including Whole Foods Market,
18 399 4th Street, San Francisco, California 94107.

19          82.     Plaintiff Steinberg purchased the Icelandic Provisions skyr Product over other
20 Icelandic skyr products, made by companies like Siggi’s, Trader Joe’s, Dannon, Aldi, Liberte, and

21 others, because she believed Defendant’s skyr Product was made in Iceland with Icelandic

22 ingredients and in traditional Icelandic methods.

23          83.     Plaintiff paid no less than the above-referenced price for the Product.
24          84.     Plaintiff prefers to consume foods which have enduring and authentic connections to
25 a place associated with them, such as Italian tomatoes and Florida oranges.

26          85.     Plaintiff expects that foods which are associated with a particular geographic place
27 will be higher quality than versions of those foods made elsewhere.

28          86.     Plaintiff expects that a place most associated with a food has the most knowledge
                                                     14
                                          CLASS ACTION COMPLAINT
                         Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
        Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 15 of 25



 1 about how to produce the food in the way they, and others, are accustomed to.

 2           87.    Plaintiff and reasonable consumers have such preferences because they recognize the
 3 value of certain products to specific geographic areas and choose to reward this authenticity with

 4 their purchases and money.

 5           88.    Plaintiff expected the Product would be made from Icelandic ingredients, beyond the
 6 skyr cultures referenced on the package.

 7           89.    Plaintiff expected the Product would be made in Iceland because that is what the
 8 label said and/or implied.

 9           90.    Defendant Icelandic Provisions, Inc., is a Delaware corporation with a principal place
10 of business in New York, New York, in New York County.

11           91.    Defendant is the leader in the production of skyr.
12           92.    Defendant’s skyr Product is sold in thousands of locations in California, from
13 grocery stores to convenience stores, to big box stores, specialty markets, and chain drug stores, and

14 it is available online.

15                                    JURISDICTION AND VENUE
16           93.    This Court has original subject matter jurisdiction over this putative class action
17 pursuant to the Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d)(2).

18           94.    Plaintiff Steinberg is a citizen of Moraga, Alameda County, California.
19           95.    Defendant is a Delaware corporation with its principal place of business in New
20 York, New York, New York County.

21           96.    Diversity exists because Plaintiff Steinberg and Defendant are citizens of different
22 states.

23           97.    Upon information and belief, sales of the Product and any available statutory and
24 other monetary damages exceed $5 million during the applicable statutes of limitations, exclusive

25 of interest and costs.

26           98.    Venue is proper because a substantial part of the events or omissions giving rise to
27 the claim occurred within this District, including the purchases of Plaintiff Rivka Steinberg and her

28 awareness of the representations and omissions at issue.
                                                   15
                                       CLASS ACTION COMPLAINT
                       Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
        Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 16 of 25



 1          99.    This Court has personal jurisdiction over Defendant because it is transacts business
 2 within California and sells its products to consumers from thousands of stores within California.

 3          Intradistrict Assignment
 4          100.   Pursuant to Civil Local Rule 3-2(c)-(d), a substantial part of the events giving rise to
 5 the claims arose in Alameda County, and this action should be assigned to the Oakland Division or

 6 the San Francisco Division.

 7                                 CLASS ACTION ALLEGATIONS
 8          101.   Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(a), (b)(2),
 9 and (b)(3).

10          102.   Plaintiff seeks to represent the following class (the “Class”):
11                 All persons residing in California who purchased the Product for
                   personal or household consumption and use since July 20, 2015.
12

13          103.   Excluded from the Class are: (a) Defendant, Defendant’s board members, executive-
14 level officers, and attorneys, and immediately family members of any of the foregoing persons; (b)

15 governmental entities; (c) the Court, the Court’s immediate family, and the Court staff; and (d) any

16 person that timely and properly excludes himself or herself from the Class in accordance with Court-

17 approved procedures.

18          104.   The Class consists of hundreds of thousands of persons, and joinder is impracticable.
19          105.   Common questions of law or fact predominate and include whether Defendant’s
20 representations and omissions were and are misleading and if Plaintiff and the Class members are

21 entitled to injunctive relief and damages.

22          106.   Plaintiff’s claims and bases for relief are typical of those of the other Class members
23 because all were subjected to the same unfair and deceptive representations and omissions.

24          107.   Plaintiff is an adequate Class representative. Plaintiff’s interests do not conflict with
25 the interests of the other Class members. Plaintiff has selected competent counsel that are

26 experienced in class action and other complex litigation. Plaintiff and her counsel are committed to

27 prosecuting this action vigorously on behalf of the Class and have the resources to do so.

28          108.   Certification is appropriate under Rule 23(b)(3) because the predominance and
                                                    16
                                        CLASS ACTION COMPLAINT
                        Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
        Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 17 of 25



 1 superiority requirements are met.

 2          109.   Common questions predominate over individual questions because the focus of
 3 Plaintiff’s claims is on Defendant’s practices.

 4          110.   A class action is superior to other available methods for adjudication of this
 5 controversy, since individual actions would risk inconsistent results, be repetitive, and are

 6 impractical to justify, as the claims are modest relative to the scope of the harm.

 7          111.   Certification is appropriate under Rule 23(b)(2) to the extent the Class seeks
 8 declaratory and injunctive relief because Defendant has acted or refused to act on grounds that apply

 9 generally to the Class.

10          112.   Plaintiff anticipates this Court can direct notice to the Class by publication in major
11 media outlets and the Internet.

12                                         CLAIMS FOR RELIEF
13                                         FIRST CLAIM
      Violation of California’s Unfair Competition Law, CAL. BUS. & PROF. CODE § 17200 et seq.
14                                     Unlawful Conduct Prong
                                  By Plaintiff on Behalf of the Class
15

16          113.   Plaintiff incorporates all preceding paragraphs.
17          114.   California’s Unfair Competition Law, CAL. BUS. & PROF. CODE § 17200 et seq.
18 (“UCL”), prohibits any “unlawful, unfair or fraudulent business act or practice.”

19          115.   Defendant’s representations and omissions are “unlawful” because they violate the
20 Federal Food, Drug, and Cosmetic Act (“FFDCA”) and its implementing regulations, including:

21                 1.        21 U.S.C. § 343, which deems food misbranded when the label
22                           contains a statement that is “false or misleading in any particular,”
23                           with “misleading” defined to “take[] into account (among other
24                           things) not only representations made or suggested by statement,
25                           word, design, device, or any combination thereof, but also the extent
26                           to which the labeling or advertising fails to reveal facts material”; and
27                 2.        21 U.S.C. § 321(n), which states the nature of a false and misleading
28                           advertisement.
                                                     17
                                         CLASS ACTION COMPLAINT
                         Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
       Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 18 of 25



 1         116.   Defendant’s conduct is “unlawful” because it violates the California’s False
 2 Advertising Law, CAL. BUS. & PROF. CODE § 17500 et seq. (“FAL”), and California’s Consumers

 3 Legal Remedies Act, CAL. CIV. CODE § 1750 et seq. (“CLRA”).

 4         117.   Defendant’s conduct violates California’s Sherman Food, Drug, and Cosmetic Law,
 5 CAL. HEALTH & SAF. CODE § 109875 et seq. (“Sherman Law”), including:

 6                1.     Section 110100 (adopting all FDA regulations as state regulations);
 7                2.     Section 110290 (“In determining whether the labeling or
 8                       advertisement of a food . . . is misleading, all representations made or
 9                       suggested by statement, word, design, device, sound, or any
10                       combination of these, shall be taken into account. The extent that the
11                       labeling or advertising fails to reveal facts concerning the food . . . or
12                       consequences of customary use of the food . . . shall also be
13                       considered.”);
14                3.     Section 110390 (“It is unlawful for any person to disseminate any
15                       false advertisement of any food . . . . An advertisement is false if it is
16                       false or misleading in any particular.”);
17                4.     Section 110395 (“It is unlawful for any person to manufacture, sell,
18                       deliver, hold, or offer for sale any food . . . that is falsely advertised.”);
19                5.     Section 110398 (“It is unlawful for any person to advertise any food,
20                       drug, device, or cosmetic that is adulterated or misbranded.”);
21                6.     Section 110400 (“It is unlawful for any person to receive in commerce
22                       any food . . . that is falsely advertised or to deliver or proffer for
23                       delivery any such food . . . .”); and
24                7.     Section 110660 (“Any food is misbranded if its labeling is false or
25                       misleading in any particular.”).
26         118.   Each of the challenged statements, representations, omissions, and actions taken by
27 Defendant violates the FFDCA, FAL, and Sherman Law, and therefore violates the “unlawful”

28 prong of the UCL.
                                                   18
                                       CLASS ACTION COMPLAINT
                       Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
        Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 19 of 25



 1          119.   Defendant leveraged its deception to induce Plaintiff and the Class members to
 2 purchase a Product that was of lesser value and quality than advertised.

 3          120.   Defendant’s deceptive advertising caused Plaintiff and the Class members to suffer
 4 injury-in-fact and to lose money or property.

 5          121.   Defendant’s actions denied Plaintiff and the Class members the benefit of the bargain
 6 when they decided to purchase the Product instead of other products that are less expensive and are

 7 also not made in Iceland.

 8          122.   Had Plaintiff and the Class members been aware of Defendant’s false and misleading
 9 advertising, they would not have purchased the Product at all, or would have paid less than they did.

10          123.   In accordance with California Business & Professions Code section 17203, Plaintiff
11 seeks an order enjoining Defendant from continuing to conduct business through unlawful, unfair,

12 and/or fraudulent acts and practices and to commence a corrective advertising campaign.

13          124.   Plaintiff seeks an order for the disgorgement and restitution of all monies from the
14 sale of the Product that were unjustly acquired through such acts.

15          125.   Therefore, Plaintiff prays for relief as set forth below.
16                                       SECOND CLAIM
     Violation of California’s Unfair Competition Law, CAL. BUS. & PROF. CODE § 17200 et seq.
17                             Unfair and Fraudulent Conduct Prongs
                                 By Plaintiff on Behalf of the Class
18

19          126.   Plaintiff incorporates all preceding paragraphs.
20          127.   The UCL prohibits any “unlawful, unfair or fraudulent business act or practice.”
21          128.   The false and misleading representations of the Product constitute “unfair” business
22 acts and practices because they are immoral, unscrupulous, and offend public policy.

23          129.   The gravity of the conduct at issue outweighs any conceivable benefit.
24          130.   The representations and omissions constitute “fraudulent” business acts and practices
25 because they are false and misleading to Plaintiff and the Class members.

26          131.   Defendant’s representations and omissions deceived Plaintiff and the Class members
27 about the Product’s origins, about the presence of ingredients from Iceland, and about whether the

28 Product was made in the traditional method.
                                                    19
                                        CLASS ACTION COMPLAINT
                        Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
        Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 20 of 25



 1          132.   Defendant knew or reasonably should have known that its statements and omissions
 2 concerning the Product were likely to deceive consumers.

 3          133.   In accordance with California Business & Professions Code section 17203, Plaintiff
 4 seeks an order enjoining Defendant from continuing to conduct business through unlawful, unfair,

 5 and/or fraudulent acts and practices and to commence a corrective advertising campaign.

 6          134.   Plaintiff seeks an order for the disgorgement and restitution of all monies from the
 7 sale of the Product that were unjustly acquired through acts of unlawful, unfair, and/or fraudulent

 8 competition.

 9          135.   Therefore, Plaintiff prays for relief as set forth below.
10                                         THIRD CLAIM
       Violation of California’s False Advertising Law, CAL. BUS. & PROF. CODE § 17500 et seq.
11                                 By Plaintiff on Behalf of the Class
12          136.   Plaintiff incorporates all preceding paragraphs.
13          137.   The FAL prohibits “mak[ing] any false or misleading advertising claim.”
14          138.   Defendant makes “false [and] misleading advertising claim[s]” by deceiving
15 consumers as to the immediate origins of the Product, namely, that it was made in Iceland, with all

16 or most of its ingredients produced in Iceland, such as milk from Icelandic dairy cows, and made in

17 traditional Icelandic methods.

18          139.   In reliance on these false and misleading advertising claims, Plaintiff and the Class
19 members purchased and consumed the Product without the knowledge that it was not made in

20 Iceland.

21          140.   Defendant knew or should have known that its representations and omissions were
22 likely to deceive consumers.

23          141.   As a result, Plaintiff and the Class members seek injunctive and equitable relief,
24 restitution, and an order for the disgorgement of the funds by which Defendant was unjustly

25 enriched.

26          142.   Therefore, Plaintiff prays for relief as set forth below.
27

28
                                                    20
                                        CLASS ACTION COMPLAINT
                        Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
        Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 21 of 25



 1                                       FOURTH CLAIM
       Violation of California’s Consumers Legal Remedies Act, CAL. CIV. CODE § 1750 et seq.
 2                                By Plaintiff on Behalf of the Class
 3          143.   Plaintiff incorporates all preceding paragraphs.
 4          144.   The CLRA adopts a statutory scheme prohibiting deceptive practices in connection
 5 with the conduct of a business providing goods, property, or services primarily for personal, family,

 6 or household purposes.

 7          145.   Defendant’s policies, acts, and practices were designed to, and did, result in the
 8 purchase and use of the Product primarily for personal, family, or household purposes, and violated

 9 and continue to violate the following sections of the CLRA:

10                 1.      Section 1770(a)(2), which prohibits representing that goods have a
11                         particular composition or contents that they do not have;
12                 2.      Section 1770(a)(5), which prohibits representing that goods have
13                         characteristics, uses, benefits, or ingredients that they do not have;
14                 3.      Section 1770(a)(7), which prohibits representing that goods are of a
15                         particular standard, quality, or grade if they are of another;
16                 4.      Section 1770(a)(9), which prohibits advertising goods with intent not
17                         to sell them as advertised; and
18                 5.      Section 1770(a)(16), which prohibits representing that the subject of
19                         a transaction has been supplied in accordance with a previous
20                         representation when it has not.
21          146.   Plaintiff requests that this Court enjoin Defendant from continuing to employ the
22 unlawful methods, acts, and practices alleged herein pursuant to California Civil Code section 1780.

23          147.   If Defendant is not restrained from engaging in these types of practices in the future,
24 Plaintiff and the Class members will continue to suffer harm.

25          148.   Pursuant to the provisions of California Civil Code section 1782(a), Shannah Smith,
26 a resident of Redwood City, San Mateo County, California, sent a CLRA Notice to Defendant’s

27 principal place of business in New York County and its registered agent in Delaware on May 6,

28 2021, via co-counsel Sheehan & Associates, P.C., via certified mail, return receipt requested.
                                                  21
                                      CLASS ACTION COMPLAINT
                      Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
         Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 22 of 25



 1          149.    Based on information obtained from the website of the California Secretary of State
 2 at the time the CLRA Notices were sent, Defendant does not have a principal place of business or

 3 registered agent within California.

 4          150.    Shannah Smith informed Defendant that she purchased the Product for personal and
 5 household use and consumption in 2021, including but not limited to April 2021.

 6          151.    The CLRA Notices detailed the violations of the CLRA.
 7          152.    Shannah Smith, on behalf of herself and all others similarly situated in California,
 8 and the general public, demanded that Defendant remedy the violations within 30 days of receipt of

 9 the CLRA Notices and take corrective action.

10          153.    Shannah Smith, on behalf of herself and all others similarly situated in California,
11 and the general public, informed Defendant that if it fails to take these corrective actions, she would

12 bring a class action, in any appropriate court, or add claims under the CLRA to any existing class

13 action, asserting claims for actual and punitive damages under the CLRA and any other applicable

14 consumer laws and regulations to compel these steps, as well as seeking any other legally

15 appropriate restitution or damages, attorneys’ fees, costs, incentive awards, and the costs of class

16 notice and administration.

17          154.    On May 12, 2021, the CLRA Notice sent to Defendant’s registered agent in Delaware
18 was signed for by Defendant’s registered agent in Delaware.

19          155.    On May 10, 2021, the CLRA Notice sent to New York arrived at the address that
20 was listed on the New York Secretary of State’s website as Defendant’s principal place of business.

21          156.    According to a report from the U.S. Postal Service, Defendant moved from that
22 address and no forwarding address was provided.

23          157.    The CLRA Notice that was sent to the New York address was returned, in its original
24 envelope, to the office of co-counsel, Sheehan & Associates, P.C.

25          158.    Attorneys representing Defendant contacted Sheehan & Associates, P.C., in a letter
26 dated June 10, 2021.

27

28
                                                     22
                                         CLASS ACTION COMPLAINT
                         Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
        Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 23 of 25



 1          159.   Defendant acknowledged receipt of the CLRA Notice sent by Shannah Smith.
 2          160.   Defendant denied all violations referenced by Shannah Smith and refused to correct
 3 any of the challenged practices.

 4          161.   Plaintiff seeks injunctive relief, restitution, and monetary damages for Defendant’s
 5 violations of the CLRA.

 6          162.   Therefore, Plaintiff prays for relief as set forth below.
 7                                           FIFTH CLAIM
                                           Unjust Enrichment
 8                                  By Plaintiff on Behalf of the Class
 9          163.   Plaintiffs incorporate all preceding paragraphs.
10          164.   Defendant obtained benefits and monies because the Product was not as represented
11 and expected, to the detriment and impoverishment of Plaintiffs and the Class members, who seek

12 restitution and disgorgement of inequitably obtained profits.

13          165.   Therefore, Plaintiffs pray for relief as set forth below.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    23
                                        CLASS ACTION COMPLAINT
                        Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
        Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 24 of 25



 1                                        PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff, on behalf of herself and the members of the proposed Class, prays
 3 for judgment and relief on all of the legal claims as follows:

 4          A.     Certification of the Class, certifying Plaintiff as representative of the Class, and
 5                 designating Plaintiff’s counsel as counsel for the Class;
 6          B.     A declaration that Defendant is financially responsible for notifying the Class
 7                 members of the pendency of this suit;
 8          C.     A declaration that Defendant has committed the violations alleged herein;
 9          D.     For any and all injunctive relief the Court deems appropriate;
10          E.     For monetary damages, including but not limited to any compensatory, incidental, or
11                 consequential damages, in accordance with applicable law;
12          F.     For any and all equitable monetary relief the Court deems appropriate;
13          G.     For punitive damages;
14          H.     For attorneys’ fees;
15          I.     For costs of suit incurred;
16          J.     For pre- and post-judgment interest at the legal rate on the foregoing sums; and
17          K.     For such further relief as this Court may deem just and proper.
18                                     DEMAND FOR JURY TRIAL
19          Plaintiff demands a jury trial on all causes of action so triable.
20

21 Date: July 20, 2021                                 Respectfully submitted,
22                                                 By: /s/ George V. Granade
                                                      George V. Granade (State Bar No. 316050)
23                                                    ggranade@reesellp.com
                                                      REESE LLP
24                                                    8484 Wilshire Boulevard, Suite 515
                                                      Los Angeles, California 90211
25                                                    Telephone: (310) 393-0070
                                                      Facsimile: (212) 253-4272
26
                                                     Michael R. Reese (State Bar No. 206773)
27                                                   REESE LLP
                                                     100 West 93rd Street, 16th Floor
28                                                   New York, New York 10025
                                                     24
                                         CLASS ACTION COMPLAINT
                         Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
     Case 3:21-cv-05568-LB Document 1 Filed 07/20/21 Page 25 of 25


                                             Telephone: (212) 643-0500
 1                                           Facsimile: (212) 253-4272
 2                                           Spencer Sheehan (pro hac vice to be filed)
                                             spencer@spencersheehan.com
 3                                           SHEEHAN & ASSOCIATES, P.C.
                                             60 Cuttermill Road, Suite 409
 4                                           Great Neck, New York 11021
                                             Telephone: (516) 268-7080
 5                                           Facsimile: (516) 234-7800
 6                                           Counsel for Plaintiff Rivka Steinberg
                                             and the Proposed Class
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             25
                                 CLASS ACTION COMPLAINT
                 Steinberg v. Icelandic Provisions, Inc., No. 3:21-cv-05568
